Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action has been issued in response to amendment filed on 08/15/2022.  Claims 1, 9 and 17 have been amended.  Claims 1-20 are pending in this Office Action.  Claim 1, claim 9 and claim 17 are independent claims.  Accordingly, this action has been made FINAL.
Response to Argument
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Status of Claims
Claims 1-20 are pending, of which claims, of which claim 1, 9 and 17 are in independent form.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim recites the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clearer fashion to claim both terms. For the purpose of this examination the Office is selecting the "or" term from this selective language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 rejected under 35 U.S.C. 103 as being obvious over Kumar et al. (US 20190250891 herein after Kumar), in view of Krishna et al. (US 20180329690, herein after Krishna) and further in view of Shtein et al. (US 20200057622, herein after Shtein).
Claim 1 is rejected, Kumar teaches a method of user interface (UI) testing comprising (Kumar, abstract and paragraph [0082-0083], testing): 
generating, by a computer based system, a wireframe model of the UI(Kumar, US 20190250891, fig. 1, Component 124 – GUI Model and paragraph [0058-0059], As shown in FIG. 1, system 100 may include a model generation system (MGS) 102 that is configured to receive one or more GUI screen images 104 for a GUI as input and generate a GUI model 124 for the GUI based upon the one or more GUI screen images 104. GUI model 124 may then be consumed by one or more downstream model consumers 103, who may generate one or more GUI implementations 110, 112, and 114 of the GUI based upon GUI model 124 substantially free of manual coding. GUI implementations 110, 112, and 114 may be executable by one or more processors to display the GUI on different platforms.  Paragraph [0082-0083].); 
generating, by the computer based system, a code segment from a portion of the wireframe model of the UI(Kumar, fig. 1, Code generator – component 126, GUI Implementation – component 112, and paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0058-0059], As shown in FIG. 1, system 100 may include a model generation system (MGS) 102 that is configured to receive one or more GUI screen images 104 for a GUI as input and generate a GUI model 124 for the GUI based upon the one or more GUI screen images 104. GUI model 124 may then be consumed by one or more downstream model consumers 103, who may generate one or more GUI implementations 110, 112, and 114 of the GUI based upon GUI model 124 substantially free of manual coding. GUI implementations 110, 112, and 114 may be executable by one or more processors to display the GUI on different platforms.  Paragraph [0078], generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms.  Paragraph [0082-0083].); and 
determining, by the computer based system, whether an error in the code segment exists based on a comparison of an aspect of the wireframe model to an aspect of the code segment(Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.);  
Kuma does not explicitly teach
generating, by a designer utilizing the computer based system, an updated code segment from the portion of the wireframe model of the UI in response to determining an error in the code segment exists; 
saving, in a UI modifier module, (a) the updated code segment, and (b) notes, comprising annotations and/or voice notes, of the designer regarding the updated code segment; 
utilizing a recorder, making the updated code segment and the designer's notes regarding the updated code segment immediately available to a development team
However, Krishnan teaches
generating, by a designer utilizing the computer based system, an updated code segment from the portion of the wireframe model of the UI in response to determining an error in the code segment exists(Krishnan, US 20180329690, paragraph [0016], In various implementations, an individual code template can be pre-populated with source code written in the determined programming language. The source code pre-populated in a code template can be “base” code such that it provides a good starting point for a developer to understand the functionality being coded, yet also enables the developer to make changes that are tailored to a particular computer program and/or the desires of the development team of the particular computer program. Consequently, a code template is interactive and is output (e.g., displayed) so that a developer can provide input to update the source code (e.g., modify pre-populated code, add new code, delete pre-populated code, etc.). Furthermore, a sequence of code templates can provide an initial structure for one or more code solutions required to implement the computer program being developed.  Paragraph [0030], Consequently, via the use of code templates 112, 114 associated with the identified characteristics that are presented to a developer, structured code solutions 110 can be efficiently finalized and verified. That is, a developer is not required to generate or write the code from scratch but rather review code templates that are pre-populated with source code, update the pre-populated source code, and/or make a selection of coding options 116 so that the code solutions 110 can be finalized.  Fig. 3 and paragraph [0050-0051],  At 312, user input to modify the code templates is received. For example, a developer can interact with the displayed code templates to: review the pre-populated code, provide changes to the pre-populated code, add to the pre-populated code, and/or make selections of embedded coding options configured to further import code into the code template (as further described herein with respect to FIG. 4). In various implementations, the code output module 222 is configured to provide a visual distinction in association with areas of the code templates that need to be updated with specific code (e.g., a highlighted area).  ); 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Krishnan into Kumar’s invention to provide a tool for use in association with the development of a computer program.  A code template provides code in an intermediate form, such that the code is efficiently reviewed and revised by a developer before it is finalized, thus the developer is no longer required to create all the code from scratch as suggested by Krishnan (See abstract and summary of the invention.).
Kumar and Krishnan do not explicitly teach
saving, in a UI modifier module, (a) the updated code segment, and (b) notes, comprising annotations and/or voice notes, of the designer regarding the updated code segment; 
utilizing a recorder, making the updated code segment and the designer's notes regarding the updated code segment immediately available to a development team
However, Shtein teaches
saving, in a UI modifier module, (a) the updated code segment, and (b) notes, comprising annotations and/or voice notes, of the designer regarding the updated code segment(Shtein, US 20200057622, Fig. 1, component 102 – Framework Update Service, Component 104 – Framework Analysis Service, component 110 – Core Framework, component 106- Rule Generation Service and paragraph [0017], In some embodiments, framework update service 102 may enable updates to the core framework 110. In some embodiments, framework updates service 102 may be an interface through which one or more developers using the core management platform 100 can make updates to the core framework 110. The framework update service 102 may also include one or more features requiring certain conditions to be met before an update to the core framework 100 is made. For example, the framework update service 102 may compile proposed updates to the core framework 110 periodically with the proposed updates. In some embodiments, the framework update service 102 provides an indication to a framework analysis service 104 when updates are made, which libraries the updates are made to, which function the updates are made to, or other information indicating the location or types of updates that are made to the core framework 110.  Paragraph [0018], In some embodiments, a framework analysis service 104 may further determine where updates have been made and the type of updates that have been made. For example, the framework analysis service 104 may compare an updated version of the core framework 110 to previous versions of the core framework 110. In some embodiments, the changes or location of changes may be provided by the framework update service 102. The framework analysis service 104 can then determine whether or not those updates will change the operation of the core framework 110 when used by a consumer of the code. For example, the framework analysis service may determine whether or not a function signature of one or more functions of the core framework 110 has changed based on the updates.  Paragraph [0019], In some embodiments, a rule generation service 106 generates rules based on the result of the framework analysis service 104. For example, the analysis may indicate that a particular function has been changed and a manner in which it has been changed. For example, the analysis may indicate that a function signature includes fewer or additional parameters, has a change to the parameter type, or other changes to the function signature. In some embodiments, the rule generation service 106 then generates a rule accordingly. For example, the rule generation service 106 can generate a rule based on a template for the type of change. The rule generation service 106 can generate a rule that is triggered based on a function name and format within code of a consumer of the core framework 110, for instance. In some embodiments, the rule generation service 106 can also generate a remediation script based on the analysis. For example, if a parameter is removed from the function signature, the rule generation service 106 can generate a script that is triggered by the rule to update the function call in the consumer's code based on the removed parameter. Additional remediation scripts can be generated for other changes to function signatures.  Paragraph [0025-0026].); 
utilizing a recorder, making the updated code segment and the designer's notes regarding the updated code segment immediately available to a development team (Shtein, paragraph [0017-0019], In some embodiments, the rule generation service 106 can also generate a remediation script based on the analysis. For example, if a parameter is removed from the function signature, the rule generation service 106 can generate a script that is triggered by the rule to update the function call in the consumer's code based on the removed parameter. Additional remediation scripts can be generated for other changes to function signatures.  Fig. 2 and paragraph [0025-0026], FIG. 2 is an example user interface 200 in accordance with some aspects of the present description. For example, the user interface 200 may have been generated by a alert or remediation generator 138 as described with reference to FIG. 1. In some implementations, the user interface may appear different or have different features than those shown example user interface 200. In some implementations, the user interface includes a prompt 210 offering a notification of a change to a function signature of code used by a client device. The prompt 210 may include a notification that an update affects the operation of a consumer's code, a question whether to implement a remediation script or a recommendation to update the consumer's code. A client device 130 may automatically update the consumer's code or only update the consumer's code based on a selection received through the user interface 200.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Shtein into Kumar and Krishnan’s invention to analyze changes to core framework for consumer.  The rule include the script that automatically provides the remediation so that the code is operated with the correct function signature. The core management platform provide the rules to the new distribution of the core framework, as portion of the core framework or make accessible to the consumers attempting to improve their code. The user interface including the user interface elements that upon activation enable confirming or rejecting the recommended script, editing the recommended script, updating the time, date or other triggering event of the recommended script or otherwise enabling the user or administrator to improve the recommended script as suggested by Shtein (See abstract and summary of the invention.).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Krishnan and Shtein teach the method of claim 1, 
further comprising generating, by the computer based system, a resulting UI from the code segment, wherein the comparison of the aspect of the wireframe model to the aspect of the code segment comprises comparing, by the computer based system, the resulting UI to the wireframe model to determine the error in the code segment(Kumar, paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0078], In certain embodiments, downstream model consumers 103 may include one or more code generators 126, 128, and 130 that are configured to take GUI model 124 as input and generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms… A GUI implementation may be compiled (or interpreted, or some other processing performed on it) to generate an executable version of the GUI.  Paragraph [0082-0083], GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Krishnan and Shtein teach the method of claim 1, 
further comprising selecting, by the computer based system, a sample code portion from a set of predetermined test cases based on the wireframe model, wherein the comparison of the aspect of the wireframe model to the aspect of the code segment comprises comparing, by the computer based system, the sample code portion to the code segment to determine the error in the code segment(Kumar, paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0078], In certain embodiments, downstream model consumers 103 may include one or more code generators 126, 128, and 130 that are configured to take GUI model 124 as input and generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms… A GUI implementation may be compiled (or interpreted, or some other processing performed on it) to generate an executable version of the GUI.  Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Krishnan and Shtein teach the method of claim 2, further comprising: 
determining, by the computer based system, at least one of a window size, a window geometry, a UI element location, a UI element shape, a UI element size, a UI element function, a button, a button function, and a color, in response to comparing the resulting UI (Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Krishnan, paragraph [0048-0051], A visual relationship can comprise: a first component visually illustrated on top of (e.g., over) a second component in a diagram, a visual connection (e.g., an arrow or a line) between a first component and a second component in the diagram, a visual position of a first component in a sequence of components in the diagram (e.g., position of a component in a flow chart), a first visual position of a first component compared to a second visual position of a second component in the diagram (e.g., a measured distance or spacing between components), or a size of a first component compared to a size of a second component in the diagram.  Paragraph [0052],  verify the code solution.  Paragraph [0003], verify that it executes correctly).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Krishnan and Shtein teach the method of claim 1, 
further comprising determining, by the computer based system, whether a second error in the code segment exists based on a second comparison of the aspect of the wireframe model to the aspect of the updated code segment(Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Krishnan, paragraph [0048-0052],  At 316, once code templates that are part of a code solution are reviewed, updated, and/or approved by the user, the code solution is verified. For example, the tool 106 can analyze the syntax and semantics of the code solution and determine that the code solution will execute properly. In some implementations, the tool 106 uses an application programming interface (API) to interact with an external programming platform 240 to verify the code solution.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Krishnan and Shtein teach the method of claim 1, 
further comprising adding, by the computer based system, the code segment to a set of predetermined test cases to generate a new set of predetermined test cases((Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Kumar, Krishnan and Shtein teach the method of claim 6, 
further comprising saving, by the computer based system, the set of predetermined test cases to a cloud based library(Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Fig. 3 and paragraph [0089], server.  Fig. 18 and paragraph [0046], a cloud-based system environment.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Krishnan and Shtein teach the method of claim 1, 
further comprising analyzing, by the computer based system, source code to verify an existence of a UI element(Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Krishnan, paragraph [0048-0051], A visual relationship can comprise: a first component visually illustrated on top of (e.g., over) a second component in a diagram, a visual connection (e.g., an arrow or a line) between a first component and a second component in the diagram, a visual position of a first component in a sequence of components in the diagram (e.g., position of a component in a flow chart), a first visual position of a first component compared to a second visual position of a second component in the diagram (e.g., a measured distance or spacing between components), or a size of a first component compared to a size of a second component in the diagram.  Paragraph [0052],  verify the code solution.  Paragraph [0003], verify that it executes correctly.).  
As per claim 9, this is the device claim to the method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 10, this is the device claim to the method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the device claim to the method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 12, this is the device claim to the method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the device claim to the method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the device claim to the method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the device claim to the method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 16, this is the device claim to the method claim 8. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the product claim to the method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the product claim to the method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the product claim to the method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the product claim to the method claim 4. Therefore, it is rejected for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199